DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “0 wt% of an impact modifier” is new matter.  Since the Applicant has disclosed an impact modifier in their original specification, an impact 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims both exclude an impact modifier, and require the two impact modifiers, glass fibers and talc.  For the purpose of applying prior art the claims are being interpreted such that impact modifiers are not excluded so that the glass fibers and talc can be examined.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) in view of Bhat et al. (2009/0111943).

van de Grampel et al.  fail to teach that the talc is surface modified.
However, Bhat et al. teach that when Jetfine 3 CA talc is surface modified with a polydimethylsiloxane based solution [0084 , 0090, 0091; Examples] provides improved properties, such as stability, the balance of modulus, ductility, and flow properties [0015].  Bhat et al. also teach that it provides a MAI of 75 to 125 J [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface modify the Jeftine 2 CA talc of van de Grampel et al. with a polydimethylsiloxane based solution as taught by Bhat et al. to provide improved properties, such as stability, the balance of modulus, ductility, and flow properties, and to provide a MAI of 75 to 125 J.
Regarding claim 3:  van de Grampel et al. teach that their talc has a particle size of about 1 to about 2 microns [0076].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 4, 5 and 7:  van de Grampel et al. teach a ratio of 1:1 [Table 12; Example 47].
	Regarding claim 6:  van de Grampel et al. teach a ratio of 2:1 [Examples 4, 6, 32, 50-52].
	Regarding claims 8 and 9:  van de Grampel et al. teach the further additives [Example 47].
	Regarding claim 18:  van de Grampel et al. teach a polycarbonate with a Mw of 15,000 to 35,000 [0134].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) and Bhat et al. (2009/0111943) as applied to claim 1 above as evidenced by Nippon (T-595 Data Sheet).
van de Grampel et al. teach Nippon glass fibers T-595 [Examples].  T-595 is a non-bonding fiber with a diameter of 13.0 microns and a length of 3 ± 1 mm as evidenced by Nippon (page 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) in view of Bhat et al. (2009/0111943).
van de Grampel et al. teach a composition comprising 88.8 wt. % of a BPA polycarbonate homopolymers with a Mw of 20,000-25,000, 0.7 wt% of a flame retardant additive comprising Rimar salt and TSAN, 5 wt. of a non-binding glass fiber %, 5 wt% of Jetfine 3 CA Talc, 0.15 wt% of a phosphorous acid stabilizer, and 0.05 wt% of a phosphite stabilizer [Examples; Example 47; Table 12].  Jetfine 3 CA talc has a mean particle diameter of 1.1 microns, as evidenced by Bhat et al. [0084].  van de Grampel et al. teach a VO flame retardance at a thickness of 0.8 mm, and a flame out time of less than 50 seconds [0192; Table 12].  The composition of van de Grampel et al. is free of bromine and/or chlorine.  It is noted that Example 47 of van de Grampel et al. does not include an additional impact modifier [Table 12].
van de Grampel et al.  fail to teach that the talc is surface modified.
However, Bhat et al. teach that when Jetfine 3 CA talc is surface modified with a polydimethylsiloxane based solution [0084 , 0090, 0091; Examples] provides improved properties, such as stability, the balance of modulus, ductility, and flow properties [0015].  Bhat et al. also teach that it provides a MAI of 75 to 125 J [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface modify the Jeftine 2 CA talc of van de Grampel et al. with a polydimethylsiloxane based solution as taught by Bhat et al. to provide improved properties, such as stability, the balance of modulus, ductility, and flow properties, and to provide a MAI of 75 to 125 J.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) in view of Bhat et al. (2009/0111943).
van de Grampel et al. teach a composition comprising 88.8 wt. % of a BPA polycarbonate homopolymers with a Mw of 20,000-25,000, 0.7 wt% of a flame retardant additive comprising Rimar salt and TSAN, 5 wt. of a non-binding glass fiber %, 5 wt% of Jetfine 3 CA Talc, 0.15 wt% of a phosphorous acid stabilizer, and 0.05 wt% of a phosphite stabilizer [Examples; Example 47; Table 12].  Jetfine 3 CA talc has a mean particle diameter of 1.1 microns, as evidenced by Bhat et al. [0084].  van de Grampel et al. teach a VO flame retardance at a thickness of 0.8 mm, and a flame out time of less than 50 seconds [0192; Table 12].  The composition of van de Grampel et al. is free of bromine and/or chlorine.  It is noted that Example 47 of van de Grampel et al. does not include an additional impact modifier [Table 12].
van de Grampel et al.  fail to teach that the talc is surface modified.
However, Bhat et al. teach that when Jetfine 3 CA talc is surface modified with a polydimethylsiloxane based solution [0084 , 0090, 0091; Examples] provides improved properties, such as stability, the balance of modulus, ductility, and flow properties [0015].  Bhat et al. also teach that it provides a MAI of 75 to 125 J [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface modify the Jeftine 2 CA talc of van de Grampel et al. with a polydimethylsiloxane based solution as taught by Bhat et al. to provide improved properties, such as stability, the balance of modulus, ductility, and flow properties, and to provide a MAI of 75 to 125 J.


Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that the skilled artisan would not consider glass fibers and surface modified talc as impact modifiers.  This is not persuasive because the instant specification teaches that the glass fibers improve the impact strength of the composition [0035 of the PG Publication].  The instant specification also teaches that the mineral filler, talc, imparts additional impact strength [0051 of the PG Publication].  According to the instant specification, both glass fibers and talc are “impact modifiers”.   Furthermore, Son et al. (2014/0058024) teach that talc is an impact modifier in polycarbonate compositions [0010].  Hao et al. (2012/0245262) teach that talc in combination with a sulfonate salt acts as an impact modifier [0173].  It is noted that Example 47 of van de Grampel et al. does not include an additional impact modifier [Table 12], and therefore comprises 0 wt% of an additional “impact modifier”.
   The Applicant has alleged the unexpected results of the properties of claim 1 due to the composition consisting of the claimed components.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is van de Grampel et al.  
3)  The results are expected.  Bhat et al. teach that surface modifying talc with a polydimethylsiloxane-based solution provides improved physical properties.  Comparing the inventive and comparative examples of Bhat et al. demonstrates that the 
The Applicant has made the argument that the skilled artisan would not rely on Bhat since Bhat does not disclose glass fibers in their composition.  This is not persuasive because the surface modifying of talc with a polydimethylsiloxane based solution provides improved physical properties whether or not glass fibers are present in the composition.  The presence of fibers in the composition will not detract from the function of the surface modified talc.  This is evidenced by the fact that Bhat teaches that fibers can be included in their composition [0131].
The Applicant has made the argument that Bhat necessarily includes an impact modifier such as MBS.  In response to the applicant's argument that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763